DETAILED ACTION
This action is responsive to claims filed 5 November 2020.
Claims 1-30 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Chesney (Reg. No. 45874) on 15 July 2022.

The application has been amended as follows: 

1. 	(Currently Amended)	A method of wireless communication, comprising: 
performing, by a first user equipment (UE), a listen-before-talk (LBT) in a shared radio frequency band during at least a portion of a first sidelink frame; 
determining, by the first UE, a channel occupancy time (COT) in the shared radio frequency band based on the LBT, wherein a beginning of the COT is within the first sidelink frame and offset from a boundary of the first sidelink frame, and wherein the COT includes one or more sidelink frames subsequent to the first sidelink frame; and 
transmitting, by the first UE in the shared radio frequency band, a COT indication signal at the beginning of the COT within the first sidelink frame, wherein the COT indication signal includes COT sharing information for UEs to share the one or more subsequent sidelink frames.  

2. 	(Original)	The method of claim 1, wherein the COT indication signal indicates a number of sidelink frames in the COT and that a last sidelink frame of the COT is shortened to provide an LBT gap.  

3. 	(Currently Amended)	The method of claim 1, wherein: 
the COT includes a plurality of frequency subbands within the shared radio frequency band; 
the performing the LBT includes: 
performing, by the first UE, a category 4 LBT across the plurality of frequency subbands; and 
the COT indication signal further indicates the COT sharing information associated with the plurality of frequency subbands in the one or more subsequent sidelink frames.  

4. 	(Currently Amended)	The method of claim 1, wherein the COT indication signal indicates an LBT mode for the UEs to transmit in the one or more subsequent sidelink frames, and wherein the LBT mode includes at least one of a category 1 LBT or a category 2 LBT.  

5. 	(Original)	The method of claim 1, further comprising: 
monitoring, by the first UE, for sidelink control information (SCI) during the first sidelink frame, 
wherein the performing the LBT is in response to a determination that no SCI is detected by the monitoring.  

6. 	(Original)	The method of claim 1, further comprising: 
detecting, by the first UE, sidelink control information (SCI) indicating a reservation for the first sidelink frame, 
wherein the performing the LBT is in response to an override of the SCI based on at least one of a priority of the reservation or a number of LBT failures exceeding a threshold.  

7. 	(Original)	The method of claim 1, further comprising: 
determining, by the first UE, an instance for transmitting the COT indication signal based on a channel busy ratio (CBR) value.  

8. 	(Original)	The method of claim 7, further comprising: 
receiving, by the first UE, an indication of the CBR value, wherein the CBR value is associated with a plurality of UEs in a geographical area, the plurality of UEs including the first UE.  

9. 	(Original)	The method of claim 1, further comprising: 
determining, by the first UE, an instance for transmitting the COT indication signal based on at least one of a duration of the COT, an LBT parameter associated with the LBT, or a number of LBT failures associated with predetermined LBT starting points. 

10. 	(Currently Amended)	The method of claim 1, further comprising: 
transmitting, by the first UE to a second UE, a sidelink communication during a last sidelink frame of the one or more subsequent sidelink frames of the COT, wherein the sidelink communication is shortened in time to provide an LBT gap, and wherein an end time of the sidelink communication is based on at least one of a priority of the sidelink communication or a channel busy ratio (CBR) value.

11. 	(Currently Amended)	A method of wireless communication, comprising: 
receiving, by a first user equipment (UE), a channel occupancy time (COT) indication signal in a shared radio frequency band, wherein a beginning of the COT indication signal is within a first sidelink frame and offset from a boundary of the first sidelink frame, and wherein the COT indication signal indicates one or more sidelink frames subsequent to the first sidelink frame for sharing; and
transmitting, by the first UE to a second UE, a first sidelink communication including sidelink control information (SCI) and sidelink data during a second sidelink frame of the one or more subsequent sidelink frames based on the COT indication signal.  

12. 	(Original)	The method of claim 11, wherein: 
the COT indication signal indicates a plurality of frequency subbands within the shared radio frequency band; and 
the transmitting comprises: 
transmitting, by the first UE to the second UE, the first sidelink communication in a first frequency subband of the plurality of frequency subbands during the second sidelink frame based on the COT indication signal.  

13. 	(Currently Amended)	The method of claim 11, wherein the COT indication signal indicates a listen-before-talk (LBT) mode for the one or more subsequent sidelink frames, and wherein the LBT mode includes at least one of a category 1 LBT or a category 2 LBT.  

14. 	(Currently Amended)	The method of claim 11, wherein the COT indication signal indicates a COT including the one or more subsequent sidelink frames and that a last sidelink frame of the COT is shortened to provide an LBT gap.  

15. 	(Original)	The method of claim 14, wherein the transmitting comprises: 
transmitting, by the first UE to the second UE, a shortened sidelink communication in the second sidelink frame based on the second sidelink frame being the last sidelink frame of the COT.  

16. 	(Original)	The method of claim 15, wherein an end time of the shortened sidelink communication is based on a priority of the first sidelink communication.  

17. 	(Original)	The method of claim 15, wherein an end time of the shortened sidelink communication is based on a channel busy ratio (CBR) value.  

18. 	(Original)	The method of claim 17, further comprising: 
receiving, by the first UE, an indication of the CBR value, the CBR value associated with a plurality of UEs in a geographical area, the plurality of UEs including the first UE.  

19. 	(Original)	The method of claim 11, further comprising: 
monitoring, by the first UE, for the COT indication signal in the shared radio frequency band; and 
performing, by the first UE, a listen-before-talk (LBT) in the shared radio frequency band concurrent with the monitoring, 
wherein the receiving the COT indication signal is based on the monitoring.  

20. 	(Original)	The method of claim 19, wherein the performing the LBT is based on a sidelink frame boundary.  

21. 	(Currently Amended)	An apparatus comprising: 
a processor configured to: 
perform listen-before-talk (LBT) in a shared radio frequency band during at least a portion of a first sidelink frame; and 
determine a channel occupancy time (COT) in the shared radio frequency band based on the LBT, wherein a beginning of the COT is within the first sidelink frame and offset from a boundary of the first sidelink frame, and wherein the COT includes one or more sidelink frames subsequent to the first sidelink frame; and 
a transceiver in communication with the processor, the transceiver configured to: transmit, in the shared radio frequency band, a COT indication signal at the beginning of the COT within the first sidelink frame, wherein the COT indication signal includes COT sharing information for UEs to share the one or more subsequent sidelink frames.  

22. 	(Original)	The apparatus of claim 21, wherein the COT indication signal indicates a number of sidelink frames in the COT and that a last sidelink frame of the COT is shortened to provide an LBT gap.  

23. 	(Original)	The apparatus of claim 21, wherein the processor is further configured to: 
determine an instance for transmitting the COT indication signal based on a channel busy ratio (CBR) value.  

24.	(Original)	The apparatus of claim 23, wherein the transceiver is further configured to: 
receive an indication of the CBR value, wherein the CBR value is associated with a plurality of UEs in a geographical area, the plurality of UEs including the apparatus.  

25. 	(Currently Amended)	The apparatus of claim 21, wherein the transceiver is further configured to: 
transmit, to a second UE, a sidelink communication during a last sidelink frame of the one or more subsequent sidelink frames of the COT, wherein the sidelink communication is shortened in time to provide an LBT gap, and wherein an end time of the sidelink communication is based on at least one of a priority of the sidelink communication or a channel busy ratio (CBR) value.  

26. 	(Currently Amended)	An apparatus comprising: 
a transceiver configured to: 
receive a channel occupancy time (COT) indication signal in a shared radio frequency band, wherein a beginning of the COT indication signal is within a first sidelink frame and offset from a boundary of the first sidelink frame, and wherein the COT indication signal indicates one or more sidelink frames subsequent to the first sidelink frame for sharing; and 
transmit, to a second UE, a first sidelink communication including sidelink control information (SCI) and sidelink data during a second sidelink frame of the one or more subsequent sidelink frames; and 
a processor in communication with the transceiver, the processor configured to: 
identify the second sidelink frame of the one or more subsequent sidelink frames based on the COT indication signal.  

27. 	(Original)	The apparatus of claim 26, wherein: 
the COT indication signal indicates a plurality of frequency subbands within the shared radio frequency band; and 
the transceiver configured to transmit the first sidelink communication is configured to: 
transmit, to the second UE, the first sidelink communication in a first frequency subband of the plurality of frequency subbands during the second sidelink frame based on the COT indication signal.  

28. 	(Currently Amended)	The apparatus of claim 26, wherein the COT indication signal indicates a COT including the one or mode subsequent sidelink frames and that a last sidelink frame of the COT is shortened to provide an LBT gap.  

29. 	(Original)	The apparatus of claim 26, wherein the transceiver configured to transmit the first sidelink communication is configured to:
transmit, to the second UE, a shortened sidelink communication in the second sidelink frame based on the second sidelink frame being the last sidelink frame of the COT, wherein an end time of the shortened sidelink communication is based on at least one of a priority of the first sidelink communication or a channel busy ratio (CBR) value.  

30. 	(Original)	The apparatus of claim 29, wherein: 
the end time of the shortened sidelink communication is based on the CBR value; and 
the transceiver is further configured to: 
receive an indication of the CBR value, the CBR value associated with a plurality of UEs in a geographical area, the plurality of UEs including the first UE.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the ordered combination of all of the features of at least independent claims 1, 11, 21 and 26. Specifically, the prior art of record fails to disclose a first user equipment (UE) transmitting, and a second UE receiving, a channel occupancy time (COT) indication signal at the beginning of the COT within a first sidelink frame in which the COT was determined, and including COT sharing information for UEs to share one or more subsequent sidelink frames in ordered combination with all the other features of at least any one of the independent claims.
Oviedo et al. (US 2022/0167407) - at Figs. 1-4, 11-12 and associated description and  Fan et al. (US 2022/0159724) - at Figs. 7, 9 and associated description, were found to be the closest prior art to the claimed invention. While both appear to disclose determining a COT and transmitting/receiving a COT indication for sharing sidelink subframes. However, the closest prior art does not appear to teach or suggest determining the COT and indicating the COT within a first sidelink frame and indicting sharing information indicating sharing of one or more subsequent sidelink frames of the COT, as required by each of the independent claims.
Thus, at least independent claims 1, 11, 21 and 26 are allowed over the prior art of record. Dependent claims 2-10, 12-20, 22-15 and 27-30 are likewise allowed for at least the same reasons, because they depend on claims 1, 11 21 or 26. Therefore, claims 1-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oviedo et al. (US 2022/0167407 and Fan et al. (US 2022/0159724) are pertinent for the reasons provided above.
Li et al. (US 2022/0131725) – Fig. 16 and associated description disclose a slot format indicator associated with a COT structure for uplink and downlink scheduling; and
Yang et al. (US 2022/0174720) – Fig. 3-8 and associated description disclose terminals exchanging sidelink scheduling information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/            Primary Examiner, Art Unit 2468